DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the threaded end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-6, 8-9, 11, 14-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liu et al (US Patent 6436140B1).
Liu discloses a method for spinal repair (expandable interbody fusion cage and method for insertion, Fig. 1-7b).  Specifically in regards to claim 2, Liu discloses engaging an actuator (70) with an implant (10) by positioning the actuator (70) between inner surfaces of top and bottom plates (24,26) of the implant (10) (Fig. 1-7a; and Col. 4 line 63 to Col. 4 line 14, Col. 7 line 36-46).  Liu also discloses inserting the top and bottom plates (24,26) of the implant (10) within an intervertebral disc space (space between 80 and 82) such that outer surfaces (surface 11 of 26,24) of the top and bottom plates (24,26) face respective upper and lower vertebral bodies (80,82) (Fig. 7a; and Col. 7 lines 47-65).  Pulling the actuator (70) in a proximal direction (direction along 13 towards end 20) thereby moving an expansion member (50) positioned between the inner surfaces (surface of 24,26 delineating 17) of the top and bottom plates (24,26) in the proximal direction to cause the top and bottom plates (24,26) to move among varying lordotic angles defined between the outer surfaces (11) of the top and bottom plates (24,26) (As the wedge 50 is moved toward end 20 it gradually causes branches to expand which cause the vertebra 80,82 to shift from a parallel configuration to different angles until the wedge 50is lodged in place.) (1-3 and 7a-7b; and Col. 7 line 66 to Col. 8 line 25 and Col. 6 lines 33-48).
In regards to claim 3, Liu discloses wherein during the pulling step, angled surfaces (52,54) of the expansion member (50) engage ramp surfaces (surface of 28,30) of the inner surfaces of the top and bottom plates (24,26) (Fig. 2a and 7a-7b; and Col. 6 lines 5-48).
In regards to claim 4
In regards to claim 5, Liu discloses wherein during the engaging step, a handle (76) of the actuator (70) is rotated in a first direction to engage the threaded end (77) of the actuator (70) with the expansion member (50) (Fig. 6-7B; and Col. 7 line 14-46).
In regards to claim 6, Liu discloses the step of removing the actuator (70) from the implant (10) after the pulling step (Col. 7 line 66 to Col. 8 line 26).
In regards to claim 8, Liu discloses wherein when the top and bottom plates (24,26) move among the varying lordotic angles, a deformable end portion (portion of end 20 having channels 14,22) proximate a proximal end (20) of the implant deforms (10) such that the entire one of the at least one of the top and bottom plates (24,26) located distally of the deformable end portion deflects outwardly about the deformable end portion (As the wedge 50 is moved toward end 20 it gradually causes branches to expand which cause the vertebra 80,82 to shift from a parallel configuration to different angles until the wedge 50is lodged in place.) (Fig. 2a and 7a-7b; and Col. 5 line 14-41 and Col. 6 lines 33-48).
In regards to claim 9, Liu discloses wherein during the pulling step, the expansion member (50) moves along a longitudinal axis (13) of the implant (10) (Fig. 7a-7b; and Col. 6 lines 33-48).
In regards to claim 11, Liu discloses wherein as the expansion member (50) moves in the proximal direction (direction towards end 20), a plurality of deformable members deform (The cage 10 is made of branches 24,26,40,41 which deform with the movement of the wedge 50.) (Fig. 7a-7b; and Col. 5 line 14-41 and Col. 6 lines 33-48).
In regards to claim 14
In regards to claim 15, Liu discloses wherein during the pulling step, the top and bottom plates (24,26) move from a first dimension to a second greater dimension (Fig. 7a-7b).

In regards to claim 16, Liu discloses a method for spinal repair (expandable interbody fusion cage and method for insertion, Fig. 1-7b).  Specifically, Liu discloses inserting the top and bottom plates (24,26) of the implant (10) within an intervertebral disc space (space between 80 and 82) such that outer surfaces (surface 11 of 26,24) of the top and bottom plates (24,26) face respective upper and lower vertebral bodies (80,82) (Fig. 7a; and Col. 7 lines 47-65).  Pulling the actuator (70) in a proximal direction (direction along 13 towards end 20) thereby moving an expansion member (50) positioned between the inner surfaces (surface of 24,26 delineating 17) of the top and bottom plates (24,26) in the proximal direction to cause the top and bottom plates (24,26) to move among varying lordotic angles defined between the outer surfaces (11) of the top and bottom plates (24,26); and removing the actuator (70) from the implant (10) (As the wedge 50 is moved toward end 20 it gradually causes branches to expand which cause the vertebra 80,82 to shift from a parallel configuration to different angles until the wedge 50is lodged in place.) (1-3 and 7a-7b; and Col. 7 line 66 to Col. 8 line 25 and Col. 6 lines 33-48).
In regards to claim 17, Liu discloses the step of removing occurs after the step of pulling (Col. 7 line 66 to Col. 8 line 26).
In regards to claim 18, Liu discloses wherein during the pulling step, angled surfaces (52,54) of the expansion member (50) engage ramp surfaces (surface of 28,30) of the inner surfaces of the top and bottom plates (24,26) (Fig. 2a and 7a-7b; and Col. 6 lines 5-48).
In regards to claim 20, Liu discloses wherein when the top and bottom plates (24,26) move among the varying lordotic angles, a deformable end portion (portion of end 20 having .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Kenna (US Patent 4714469).
Liu discloses a method comprising connecting an actuator to an implant, inserting the implant between two vertebrae, pulling the actuator to move an expansion member proximally thus causing top and bottom plates of the implant to move between different angles. In regards to claim 7
Kenna discloses a method for spinal repair (spinal implant, Fig. 1-4 and 11-12).  Specifically in regards to claim 7, Kenna discloses a handle (24) of the insertion tool (see Fig. 11-12) is rotated in a first direction to engage the threaded end (end of 22 having thread 23) of the insertion tool with the implant (see Fig. 1-4) and during the removing step, the handle (24) of the insertion tool is rotated in a second direction, opposite the first direction, to disengage the threaded end (end of 22 having thread 23) of the insertion tool from the implant (Fig. 1-4 and 11-12; and Col. 5 lines 4-18).  It would have been obvious to one having ordinary skill in the art to modify the method of Liu to have the handle of the actuator rotate in a second direction opposite the first to disengage the actuator from the implant as taught in Kenna in order to have a means to screw or unscrew the distal end as needed (Col. 5 line 8-13).

Claim 10 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Dryer et al (US Patent Pub. 20060206207A1).
Liu discloses a method comprising connecting an actuator to an implant, inserting the implant between two vertebrae, pulling the actuator to move an expansion member proximally thus causing top and bottom plates of the implant to move between different angles. In regards to claims 10 and 19, Liu discloses the expansion member having inclined surfaces and the top and bottom plates having corresponding inclined surfaces (Fig. 2a-7B).  However, Liu is silent as to the inclined surfaces of both the expansion member and the plates having teeth that engage one another.
Dryer discloses a method for spinal repair (expandable fusion cage and associated instrumentation).  Specifically in regards to claims 10 and 19, Dryer recites wherein the ramp surfaces (surfaces 60 and 76) of the top and bottom plates (portions 26) and the expansion .

Claim 12-13 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Baynham et al (US Patent 7850733B2).
Liu discloses a method comprising connecting an actuator to an implant, inserting the implant between two vertebrae, pulling the actuator to move an expansion member proximally thus causing top and bottom plates of the implant to move between different angles. However, Liu is silent as to implant having a flange extending beyond the top and bottom plates wherein a fixation member is implanted there through.
Baynham discloses a method for spinal repair (PLIF opposing wedge ramp).  Specifically in regards to claims 12-13 and 21, Baynham recites the step of implanting a fixation member (76,77,78,79) through an aperture (72-75) of the implant (10) to a vertebral body; and wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775